—Order, Supreme Court, New York County (Harold Tompkins, J.), entered on or about June 24, 1993, which, inter alia, denied defendants’ motions to strike the action from the calendar, and directed plaintiff to submit to a physical examination and provide medical reports within 120 days, unanimously affirmed, without costs.
Although plaintiff’s certificate of readiness erroneously stated that discovery proceedings had been completed, plaintiff not having submitted to a physical examination by an internist designated by defendants, plaintiff had an acceptable excuse for not having done so (see, Savino v Lewittes, 160 AD2d 176, 178), namely, defendant Werner’s refusal to schedule the examination unless plaintiff first provided blood and urine samples. This latter request, which was the subject of a separate appeal, was improper (198 AD2d 108). Nor is the order ambiguous insofar as it directs defendants to exchange "documentary evidence”, such directive being inclusive of defendant Werner’s demand for a bill of particulars from other defendants and a third-party defendant. Concur — Murphy, P. J., Sullivan, Rosenberger and Wallach, JJ.